 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    FERDINAND REYNOLDS,                                Case No. 2:15-cv-02358-KJM-KJN
11                       Plaintiff,
12            v.                                         ORDER
13    CALIFORNIA PAROLE BOARD, et al.,
14                       Defendants.
15

16                  On April 19, 2019, in this closed case and in several other closed cases he initiated,

17   plaintiff Ferdinand Reynolds filed a “request to have all of [his] previous court filing fees waived

18   in the Interest of Justice, due to [his] current poverty status of not being able to pay for such court

19   filing fees.” ECF No. 26 (emphasis omitted).

20                  Plaintiff, who initiated this suit as a prisoner proceeding pro se, does not cite any

21   authority allowing the court to waive his fees. Before Congress enacted the Prison Litigation

22   Reform Act of 1995 (“PLRA”), “indigent prisoners, like other indigent persons, could file a civil

23   action without paying any filing fee.” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016) (citing 28

24   U.S.C. § 1915(a)(1)). With the PLRA, however, “Congress required prisoners qualified to proceed

25   in forma pauperis nevertheless to pay an initial partial filing fee.” Id. Applying the PLRA here,

26   the assigned magistrate judge granted plaintiff’s application to proceed in forma pauperis, ECF No.

27   13, and ordered the Director of the California Department of Corrections and Rehabilitation to send

28   payments to the Clerk of the Court “from plaintiff’s prison trust account each time the amount in
                                                        1
 1   the account exceeds $10.00, until the statutory filing fee of $350.00 is paid in full.” ECF No. 14
 2   (citing 28 U.S.C. § 1915(b)(2)). Addressing a similar request, another court explained, “§ 1915 no
 3   longer provides any authority for courts to waive full payment of the filing fee required by §
 4   1915(b)(1), or return any portion of the filing fee he has already paid, after the civil action has been
 5   consolidated, settled, or dismissed for any reason.” Soares v. Paramo, No. 313CV02971BTMRBB,
 6   2018 WL 5962728, at *2 (S.D. Cal. Nov. 14, 2018) (collecting cases).
 7                  Accordingly, the motion is DENIED.
 8                  IT IS SO ORDERED.
 9   DATED: April 24, 2019.
10

11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
